Citation Nr: 0102614	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
Guillain-Barré Syndrome (GBS) with right upper extremity 
weakness (dominant), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (original) evaluation for 
right foot drop (secondary to GBS), currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased (original) evaluation for a 
kidney disorder (congenital horseshoe kidneys, bilateral, 
with aberrant renal vein, resulting in hydronephrosis and 
pyelonephritis), currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for dental trauma, 
claimed as secondary and/or aggravated by service-connected 
GBS (for dental treatment purposes).

6.  Entitlement to service connection for a low back disorder 
(herniated disc, L4-5), claimed as secondary and/or 
aggravated by the service-connected GBS.
7.  Entitlement to service connection for chronic 
prostatitis, claimed as secondary and/or aggravated by the 
service-connected kidney disorder.

8.  Entitlement to an effective date earlier than January 23, 
1991, for the award of a 10 percent rating for service-
connected GBS.

9.  Entitlement to an effective date earlier than January 23, 
1991, for the award of 20 percent rating for right foot drop.

10.  Entitlement to a certificate for specially adapted 
housing and/or special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The appellant served on active duty from June 1962 to May 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

On September 19, 2000, the appellant and his wife testified 
at a video conference hearing before the undersigned Acting 
Member of the Board.  A transcript of that hearing has been 
associated with the record on appeal.  In October 2000, the 
appellant submitted additional evidence (statement from a 
private audiologist dated August 24, 2000), and he waived his 
right to initial review of this statement by the RO.  
Accordingly, the Board will accept and consider this evidence 
in connection with this appeal.  38 C.F.R. § 20.1304(c) 
(2000).

The Board will assume appellate jurisdiction over the issues 
of secondary service connection for the chronic prostatitis 
and low back disorders.  A "Form 9" substantive appeal was 
not filed to add these issues to the present appeal, but the 
Board believes that the interests of judicial fairness and 
economy favor review of these claims without further 
procedural development.  Rowell v. Principi, 4 Vet. App. 9, 
17 (1993) (failure to file a timely "Form 1-9" substantive 
appeal does not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction); see also 
38 C.F.R. §§ 20.202, 20.301(a) (2000) (substantive appeal may 
be filed by "correspondence containing the necessary 
information," received either from the appellant or his 
representative).  Specifically, the Board will construe the 
appellant's Statement in Support of Claim dated in March 1999 
as the substantive appeal for the low back disorder, timely 
filed in response to the March 1999 statement of the case, 
and his September 1999 Statement in Support of Claim as the 
substantive appeal for the chronic prostatitis, timely filed 
in response to the August 1999 statement of the case.  With 
respect to the latter issue, the Board observes that the 
appellant's notice of disagreement of June 1999 was timely 
filed within the one-year appeals period from a June 1998 
rating decision, and that the aforementioned Statement in 
Support of Claim was timely filed within the allotted 60-days 
period following issuance of the August 1999 statement of the 
case.  The RO's failure to certify issues on appeal does not 
deprive the Board of jurisdiction over issues it believes are 
correctly before it.  See 38 C.F.R. § 19.35 (2000).  Hence, 
it is the Board's determination that these issues are in 
appellate status at this time.

However, only the aforementioned issues of service connection 
for chronic prostatitis and a low back disorder are the 
subject of the Board's order; the other issues listed on the 
title page are addressed in the remand portion of the 
decision.



FINDINGS OF FACT

1.  An orthopedic physician familiar with the appellant's 
medical history has opined that his low back disorder was 
aggravated by gait problems he experienced over the years due 
to his service-connected GBS.  There is no other evidence of 
record which competently rebuts this medical opinion, and the 
factual basis upon which this opinion was made is not 
otherwise shown to be uncorroborated by the evidence of 
record.

2.  Medical opinions of the appellant's private treating 
urologists and an opinion from a VA examiner who reviewed the 
evidence in the claims file in July 1997 provides sufficient 
medical evidence to link the problems he has had over the 
years with chronic prostatitis to the kidney disorder.


CONCLUSIONS OF LAW

1.  Secondary service connection for a low back disorder 
(herniated disc, L4-5) is warranted.  38 C.F.R. § 3.310 
(2000).

2.  Secondary service connection for chronic prostatitis is 
warranted.  38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable regulatory authority provides that a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2000).

In weighing the medical findings of record, along with due 
consideration to the appellant's contentions, sworn testimony 
and reported medical history, all of which appear credible, 
the Board believes that there is sufficient medical data to 
warrant a grant of service connection for the low back 
disorder and chronic prostatitis as secondary to the service-
connected GBS (low back) and horseshoe kidney (prostatitis) 
disabilities.  In support of his claim for the low back 
disorder, the appellant submitted a statement from his 
treating orthopedic specialist, Dr. D. W. Scott, M.D.  Dr. 
Scott's statement, dated January 29, 1999, reflected the 
following medical opinion:

[The appellant] has [GBS].  This has 
caused a quadriparesis, including 
weakness in his lower extremities.  This 
is treated with braces.  I think common 
sense would alert anyone to the fact that 
if this man has a paresis, especially on 
the right side, and weakness on that 
side, that this would predispose him to 
fall, secondary to his weakened state.  I 
think that hi[s] [GBS] is certainly a 
contributing cause for him developing 
herniated nucleus pulposus [at] L4-5.

Dr. Scott expressed similar findings in a statement dated in 
September 1998, of record.  In addition, the appellant 
submitted lay statements from individuals who attested to 
witnessing his weakened state and propensity to fall due to 
the disabling effects of his service-connected GBS.

The Board observes that there is no other evidence which 
contradicts the assessment of the current etiology of the low 
back disorder expressed in Dr. Scott's reports.  Moreover, 
there is evidence showing that the appellant has required the 
use of braces for his GBS.  With consideration of this 
evidence, the Board concludes that service connection is 
warranted for the low back disorder on a secondary basis due 
to aggravation by the service-connected GBS and concomitant 
gait problems that have caused him to fall and injure his low 
back.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.310 
(2000); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding his prostatitis, the appellant submitted several 
statements from private urologists.  A statement dated in 
April 1999 from Dr. M. S. Mathers, M.D., reflected the 
following, in pertinent part:

I saw [the appellant] once on February 2, 
1999.  A copy of that office note is 
enclosed.  It is my opinion that his 
prostate problems, with chronic 
prostatitis, is most likely related to 
his renal condition.  With the number of 
infections, surgeries and urethral 
dilatations, it would be hard to 
attribute the prostate problem to any 
other causes.

A statement from his treating private urologist, Dr. A. W. 
Ramsey, M.D., dated in March 1998, reflects the following, in 
pertinent part:

I have been taking care of [the 
appellant] since 1988 when I initially 
saw him in the hospital where he was 
admitted for severe acute prostatitis.  
He has a long history of urinary problems 
which center around a problem he had in 
the military where he had surgery for 
repair of a kidney.

Also, in a statement from another private urologist, A. Z. 
Carter, M.D., dated in September 1996, Dr. Carter opined, 
"[the appellant] also has chronic prostatitis requiring 
antibiotics.  I am of the opinion the prostate problem is 
aggravated by the one going renal problem, which first 
appeared while in the military service."

Additionally, a medical opinion from a VA physician dated in 
July 1997 indicated that based on review of the claims file, 
the appellant's kidney surgery in service, ". . . 
contributed to the propensity of this veteran to develop 
urinary tract infections/problems.  Moreover, the medical 
infection reflect a post-operative course with bleeding and 
chronic pyelonephritis."

Against these opinions is the opinion of a second VA 
physician who reviewed the file upon the RO's request in 
August 1997, and concluded that the aforementioned opinion of 
Dr. Carter was not sound because Dr. Carter did not explain 
his reasons for his opinion, and therefore, because the 
record did not document repeated episodes of pyelonephritis, 
the appellant's prostatitis was not caused or aggravated by 
his kidney condition.  Notwithstanding, the Board finds that 
a preponderance of the relevant evidence supports the 
appellant's claim; his service-connected kidney disorder is 
rated for the disabling effects of pyelonephritis, and the 
weight of the opinions of his treating private urologists, 
one of whom (Dr. Ramsey) has been treating him for many 
years, convinces the Board that there is sufficient medical 
evidence to link the problems he has had over the years with 
prostatitis to the kidney disorder.  Accordingly, resolving 
all reasonable doubt in the appellant's favor, the Board 
concludes that a grant of service connection for chronic 
prostatitis as secondary to the service-connected kidney 
disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection on a secondary basis for a low back 
disorder (herniated disc, L4-5) is granted.

Service connection on a secondary basis for chronic 
prostatitis is granted.


REMAND

The issues of service connection for bilateral hearing loss 
and dental trauma require further development in light of a 
change in the law.  With the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Although neither claim was 
denied as not well grounded, the Board believes that further 
medical-evidentiary development for both claim is indicated 
under the new law.  Specifically, the Board finds that the 
appellant should be examined to determine the nature and 
etiology of any diagnosed disorder of the ears and teeth, as 
there is sufficient evidence under the criteria set forth 
under the revised section 5103(d) of the VCAA to mandate such 
examinations.  Moreover, it is clear from the appellant's 
contentions that he is not claiming direct incurrence in 
service of the dental trauma, but rather, claims that his 
loss of dentition is secondary to the service-connected GBS.  
The RO has not entertained this secondary/aggravation theory 
of entitlement to service connection.  As the changes in the 
law enacted by the VCAA are clearly more favorable to the 
appellant, the RO must readjudicate these claims under the 
letter and spirit of the new law.  The RO is directed to seek 
further guidance regarding additional 
development/adjudication matters from Fast Letters 00-87, 00-
92 and 01-02 that were recently issued by VBA's Director of 
Compensation and Pension Service.

Further, the Board finds that additional medical development 
to evaluate the appellant's service-connected GBS, right foot 
drop and kidney disabilities would prove useful in this case, 
and is consistent with VA's duty to assist.  He has not been 
examined for compensation purposes by VA for these 
disabilities in a number of years at this point, and in light 
of his accounts of treatment for these disorders described at 
his September 2000 hearing, new medical examinations are in 
order.  The duty to assist includes the duty to develop the 
pertinent facts by conducting a current and thorough medical 
examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal the current state of 
the claimant's disability, fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses level of impairment of 
disability since previous examination).

Moreover, as the appeal arises from the grant of original 
ratings for the GBS, right foot drop and kidney disabilities 
by rating decision in October 1997, the RO on remand must 
analyze these claims as "staged ratings."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  This will in turn require the 
RO to readjudicate the earlier effective date claims listed 
on the title page, as the outcome of the staged ratings 
analysis for these claims must precede any determination 
regarding the effective date of a particular disability 
rating level assigned for the applicable period.  The issue 
of entitlement to specially adapted housing must also be 
readjudicated in light of the Board's grant of service 
connection for the low back and prostatitis disorders and 
following completion of the development and adjudication of 
the above-cited issues addressed in this remand.

Finally, the Board notes that claims seeking entitlement to a 
retroactive payment of a clothing allowance and an increased 
(original) evaluation for service-connected retinopathy were 
denied, respectively, by rating decisions in March 1998 and 
June 1999.  These issues are not presently before the Board 
on appeal.  However, in the Board's view, it is reasonable to 
construe the appellant's Statements in Support of Claim, 
respectively dated and filed in March 1998 and June 1999, as 
intending to express dissatisfaction with these decisions 
which are, under 38 C.F.R. § 20.201 (2000), sufficient to 
constitute timely filed notices of disagreement for each 
claim.  The RO did not issue a statement of the case on these 
issues.  Where a claimant has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  Thereafter, the RO should schedule 
the appellant for appropriate VA audio 
and dental compensation examinations for 
the purpose of addressing the nature and 
etiology of the bilateral hearing loss 
and dental trauma disorders for which 
service connection is being sought, as 
listed on the title page of this REMAND.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, each examining VA physicians 
should determine whether the appellant 
has any diagnosed disorder(s) of the ears 
and teeth (claimed as secondary to the 
service-connected GBS), and if so, render 
opinions addressing whether it is at 
least as likely as not that any current 
disability for the disorders claimed was 
incurred/aggravated during the 
appellant's period of active duty 
military service, or, in the case of the 
teeth, was caused or aggravated by the 
service-connected GBS.  The physician(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The reports of 
examinations, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

3.  In addition, the RO should schedule 
the appellant for appropriate VA 
compensation or fee-basis examinations to 
determine the nature and extent of 
impairment caused by his service-
connected disabilities at issue on appeal 
(GBS, right foot drop and kidneys).  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
each examining physician in conjunction 
with the requested examinations.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of these disabilities should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  Examining physicians should 
be specifically requested to proffer 
opinions as to the specific extent and 
severity of each disability evaluated, to 
include a complete and detailed 
discussion of all functional limitations 
associated with each condition.

4.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

6.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page 
(Issues # 1-5 and 8-10), with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address these claims on the 
merits after ensuring that all duty-to-
assist provisions have been fulfilled.  
The dental trauma claim must be 
readjudicated under the secondary service 
connection theory of entitlement advanced 
by the appellant.  For further guidance 
on the processing of this case in light 
of the changes in the law enacted by the 
VCAA, the RO should refer to VBA Fast 
Letters 00-87, 00-92 and 01-02, as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

With respect to the above, the RO must 
readjudicate the increased rating claims 
as "staged ratings" under the guidance 
set forth in Fenderson, supra.  Upon 
proper development and adjudication of 
these claims, the RO should then proceed 
to readjudicate the earlier effective 
date claims and the claim seeking 
specially adapted housing/home adaptation 
grant.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

7.  The RO should furnish a statement of 
the case to the appellant and his 
representative addressing the issues of 
entitlement to a retroactive payment of 
a clothing allowance and an increased 
(original) evaluation for service-
connected retinopathy.  Any additional 
evidentiary/medical development required 
to fully address these claims should be 
completed in conjunction with issuance 
of the statement of the case.  However, 
these issues should not be certified to 
the Board unless all applicable 
appellate procedures are followed, 
including perfection of an appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



